Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION
				Status of Claims
1.	Applicant’s amendment dated July 28", 2021 responding to the Office Action April 29", 2021 provided in the rejection of claims 1-18.
2.	Claim 1-3, 6, 8-12, 15 and 17-18 are amended.  Claims 19-20 are newly added.
3.	Claims 1-20 are pending in the application, of which claims 1 and 11 are in independent form and which have been fully considered by the examiner.

Response to Amendments
4.	(A) Regarding to double patenting rejection: Double patenting rejection raised in previous office action are maintained in view of Applicants’ amendments.
(B) Regarding art rejection: In regards to claims 1-20, Applicants’ arguments are not persuasive; therefore, rejections to the claims 1-20 have been maintained as below.  Claims 19-20 are newly added.  Please refer Sumitomo et al. (US Pub. No. 2019/0138428 A1).

5.	Answers to Applicants’ Arguments:
Arguments: Applicants argued


Answer:  Examiner respectfully disagrees because:
Panwar discloses the same CI is added… an entity that is market DONE may have to be processed again since the same entity may have to be added to multiple output blocks.  The graph as provided and starts with any entity type and adds N/K entities of the said entity type to the current block being built.  It further takes all entities that are related to the entities in the current block at distance 1 and continues to add more and more entities by increasing the distance by 1 each time – See paragraphs [0047, 0089, 0137-0139, 0179, 0197 and 0203].  Examiner notes that the common second object code is as similarity or same type or cluster code.  Therefore, Pawar discloses identifying each code object in a first plurality of code objects via the added first identifier (identifying for each CI with subtype CIs; add or attribute object code for a particular CI type – See paragraphs [0047, 0137-0139] and Figs. 2, 3, 7 and 9-10).  Panwar futher discloses identifying for each CI with subtype CIs in the target system which attributes are common in that all the subtype Cls inherit those attributes from the parent Cl.  Transformation rules for those common attributes are then written and stored in an object which is the parent of subtype objects – See paragraphs [0047-0048, 0050, 

Arguments: Applicants argued:
Further, Panwar also fails to describe modifying each code object in the identified first plurality of code objects, to output to the third code object. Instead, Panwar describes "do an . . . update…depending on the state of the remote Cl." Id. Panwar fails to describe the claimed "identified first plurality of code objects" and thus also fails to describe modifying each code object in the identified first plurality of code objects. Thus, Panwar fails to describe all features of the amended claims.

Answer: Examiner respectfully disagrees because:
Panwar discloses a state based transfer requires the BDNA adapter to query the target CMDB to find affected Cls and either do an insert, update, or delete depending on the state of the remote Cl – See paragraphs [0089-0090].  Update CI – See Figs. 3 and 18.  Uses mapping rules to create data structures of the desired output type – See paragraphs [0034, 0054, 0070, 0078 and 0093]. FIG. 21 is an example showing a set of output tables with relations between them.  Each output table corresponds to a CI Type 

Examiner Notes
6.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1+9, 4-5, 8, 10+18, 13-14 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-9 and 12 of U.S. Patent No. 10740075. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 6-9 and 12 of U.S. Patent No. 10740075 recite the elements of claims  1+9, 4-5, 8, 10+18, 13-14 and 17 of the instant application 16/990007.
Both claim features of the instant application 16/990007 and US Patent No. 10740075 can be compared as follows:

Instant Application
16/990007
U.S. Patent No. 10740075

 1.    A method for cluster-based code analysis and transformation, comprising: 

















selecting, by an analysis agent executed by a first computing device, a first plurality of code objects of a source installation of an application to be transformed to a target installation of the application, responsive to each code object in the first plurality of code objects having an output to a common second code object; 

     generating, by the analysis agent, a first identifier for the selected first plurality of code objects based on the common second code object; 

      adding, by a transformer executed by the first computing device, the first identifier to each code object in the selected first plurality of code objects; 

    determining, by the transformer, that the common second code object is replaced with a third code object during transformation of the source installation to the target installation; 

    
    responsive to the determination, identifying each code object in the first plurality of code objects, by the transformer, via the added first identifier based on the common second code object; and 
   
modifying, by the transformer, each code object in the identified first plurality of code objects, to output to the third code object, responsive to the determination.


4. The method of claim 1, wherein the common second code object comprises a table.

5. The method of claim 1, wherein the common second code object comprises a database.



8. The method of claim 1, wherein identifying each code object in the first plurality of code objects further comprises: 
   extracting, by the analysis agent, an identifier from each code object in a second plurality of code objects; and 
  identifying, by the analysis agent, each code object in the first plurality of code objects as a subset of the second plurality of code objects.


9. The method of claim 1, wherein selecting the first plurality of code objects further comprises:
   generating a meta-model comprising associations between code objects of the source installation; and 
  selecting the first plurality of code objects responsive to each code object in the first plurality of code objects being associated with the common second code object in the generated meta-model.




10. A system for cluster-based code analysis and transformation, comprising: 
   an analyzer client comprising a microprocessor configured to execute an analysis agent and a transformer, in communication with a source installation of an application to be transformed to a target installation of the application; 
    wherein the analysis agent is configured to: 


Regarding claim 10, recites the same limitations as rejected claim 1 above.


Regarding claim 13, recites the same limitations as rejected claim 4 above.

Regarding claim 14, recites the same limitations as rejected claim 5 above.

Regarding claim 17, recites the same limitations as rejected claim 8 above.

Regarding claim 18, recites the same limitations as rejected claim 9 above.


1.  A method for cluster-based code analysis and transformation, comprising: 
      identifying, by an analysis agent executed by a first computing device, a first plurality of code objects having an output to a common second code object of a source installation of an application to be transformed to a target installation of the application by: 
      generating a meta-model comprising associations between code objects of the source installation based on output variables extracted from each of a second plurality of code objects, and 
identifying the first plurality of code objects responsive to each code object of the first plurality of code objects being associated with the same second code object in the generated meta-model, responsive to the extracted output variable for each of the first plurality of code objects corresponding to the common second code object;  
     selecting, by the analysis agent, the first plurality of code objects, responsive to the identification that each of the first plurality of code objects has an output to the common second code object;  



    
generating, by the analysis agent, a first identifier for the selected first plurality of code objects based on the common second code object of the source 
installation;  
  
     adding, by a transformer executed by the first computing device, the first identifier to each of the selected first plurality of code objects;  

    
  determining, by the transformer, that the common second code object of the source installation is replaced with a third code object of the target 
installation during transformation of the source installation to the target installation; 

     responsive to the determination, identifying each of the first plurality of code objects, by the transformer, via the added first identifier 
based on the common second code object of the source installation;  and 
    
modifying, by the transformer, each of the identified first plurality of code objects to output to the third code object of the target installation, 
responsive to the determination. 


2.  The method of claim 1, wherein the common second code object comprises a table. 
 
 3.  The method of claim 1, wherein the common second code object comprises 
a database. 


6.  The method of claim 1, wherein identifying each of the first plurality of code objects further comprises: 
    extracting, by the analysis agent, an 
identifier from each of a second plurality of code objects;  and 
   identifying, by the analysis agent, each of the first plurality of code objects as a subset 
of the second plurality of code objects.
















7.  A system for cluster-based code analysis and transformation, comprising: a first computing device comprising an analysis agent and a 
transformer, in communication with a source installation of an application to be transformed to a target installation of the application;  

wherein the analysis agent is configured to: 
    

Regarding claim 7, recites the same limitations as rejected claim 1 above.

Regarding claim 8, recites the same limitations as rejected claim 2 above.

Regarding claim 9, recites the same limitations as rejected claim 3 above.

Regarding claim 12, recites the same limitations as rejected claim 6 above.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-6, 8-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panwar et al. (US Pub. No. 2018/0096053 A1 –art of record -- herein after Panwar) in view of Gass et al. (US Pub. No. 2011/0283269 A1 – IDS filed on 10/9/2020 – herein after Gass).

Regarding claim 1. 
Panwar discloses 
A method for cluster-based code analysis and transformation (Table 30 identifies each project and groups all the definitions and transformation rules for that project together.  The transformation rules for each project are stored in table 38.  In fact, table 38 stores all the rules for all the projects as well as all entities and all relations between CI types for all projects – See paragraph [0101]), comprising: 
selecting, by an analysis agent executed by a computing device (Figs 2 and 3, transformation rules 16), a first plurality of code objects of a source installation of an application (selecting/identifying object 1 and object 2 – See Fig. 11, 114. Original set of applications installed on it – See paragraph [0004]) to be transformed to a target installation of the application (transformation rules, rule 1, output A1, 119 computer system CI object – See Fig. 11), responsive to each code object in the first plurality of code objects having an output to a common second code object (the transformation rules are organized in an object oriented format.  What this means is that since the objects in the target system data model are organized into parent and subtype objects, i.e., CI and subtype Cis, the transformation rules can be so-organized also… The transformed attribute data that is common to parent object (CI) is then exported to the target system data model – See paragraphs [0047-0048].  BDNA discovered data in the form of three different discovered elements E1, E2 and E3 are input to a process 10 which uses mapping rules to create data structures of the desired output type – See paragraphs [0047-0048, 0052, 0054]); 
generating, by the analysis agent, a first identifier for the selected first plurality of code objects based on the common second code object (table 30 identifies each project and groups all the definitions and transformation rules for that project together.  The transformation rules for each project are stored in table 38 – See paragraph [0101]); 
adding, by a transformer executed by the computing device, the first identifier to each code object in the selected first plurality of code objects (By having the transformation rules stored in an object-oriented data structure, with the 20 transformation rules common to all the subtypes stored in a parent object and the transformation rules for each subtype stored in objects unique to the subtypes and linked to the object storing the common transformation rules, duplication of the common transformation rules into all the subtype objects can be avoided – See paragraph [0143]); 
determining, by the transformer, that the common second code object is [replaced with] a third code object during transformation of the source installation to the target installation (to create object-oriented transformation rule sets because it is initially difficult to determine which transformation rules are common to all subtypes – See paragraph [0143]); 
responsive to the determination, identifying each code object in the first plurality of code objects, by the transformer, via the added first identifier based on the common second code object (State Based transfers deals with what happens when information about the same CI is added to or removed from the CMDB but with different data collected multiple times – See paragraph [0089].  The same CI is added… 
modifying, by the transformer, each code object in the identified first plurality of code objects, to output to the third code object, responsive to the determination (updating configuration item to mark configuration items read in BDNA 
Pawar does not disclose
the common second code object is replaced with a third code object.
Gass discloses  
determining, by the transformer, that the common second code object is replaced with a third code object during transformation of the source installation to the target installation (in the target installation, a common memory may have been replaced by isolated memory for privacy and security reasons.  Accordingly, a READ COMMON function may be obsolete.  The meta-model may be used for processing and transforming objects of the source installation into objects usable by the target installation by finding and replacing patterns of connections – See paragraphs [0079, 0083, 0085, 0135, 0180]).


Regarding claim 2, the method of claim 1, 
Panwar discloses 
wherein selecting the first plurality of code objects (selecting/identifying object 1 and object 2 – See Fig. 11, 114) further comprises extracting an output variable from each code object in a second plurality of code objects (FIG. 21 is an example showing a set of output tables with relations between them.  Each output table corresponds to a CI Type being output to a CMDB.  The Arrow indicates a relationship between two tables.  The relationship can be considered as a pair of two type of entities (PARENT, CHILD), the head of the Arrow being the CHILD and the tail being the PARENT. – See paragraph [0034]).

Regarding claim 3, the method of claim 2, 
Panwar discloses
further comprising selecting the first plurality of code objects as a subset of the second plurality of code objects (The transformed attribute data that is common to parent object (CI) is then exported to the target system data model and used to populate the parent object (CI) and the inherited attributes of all the subtype or child objects (subtype Cls) – See paragraph [0048]), responsive to the extracted output variable for each code object in the first plurality of code objects corresponding to the common second code object (Block 20 represents the output schema Cls in the example given of the target data format being the CMDB ER Model or output data entities in whatever the target data format is – See paragraph [0078]).

Regarding claim 4, the method of claim 1, 
Panwar discloses
wherein the common second code object comprises a table (we store the identities of all objects belonging to every subtype rooted at A in one Identity table and similarly the identities of all objects belonging to every subtype rooted at P in another Identity table – See paragraph [0097]).

Regarding claim 5, the method of claim 1, 
Panwar discloses
wherein the common second code object comprises a database (a relationship between the Operating System report 33 and the Database Report 35 is a containment relationship.  The os id attribute is the common attribute which links the two reports together in the sense that it is a foreign key to the All_OS Report 33 and it contains the ID of the OS that contains the database – See paragraph [0062]).

Regarding claim 6, the method of claim 1, 
Panwar discloses
wherein selecting the first plurality of code objects further comprises: identifying an object type of each code object in a second plurality of code objects (Identity objects are project specific tables created to identify types and all associated subtypes for each type – See paragraph [0098]); and 
selecting the first plurality of code objects as a subset of the second plurality of code objects, responsive to the identified object type for each code object in the first plurality of code objects being identical (the transformation rules of the ComputerSystem CI which are common to all species are used to transform attribute data from the source system into attribute data of the target system for all the species or subtype Cls.  To finish the process, transformation rules specific to each particular subtype are used to transform the attribute data from the source system which is peculiar to the subtype into attribute data into the data format of the target system – See paragraph [0134]).

Regarding claim 8, the method of claim 1, 
Gass discloses
wherein identifying each of the first plurality of code objects further comprises: 
extracting, by the analysis agent, an identifier from each code object in a second plurality of code objects (the application transformation service may request a cloud service, server within a cloud, or application, agent, daemon, or other utility within a cloud service to execute a transformation function on one or more of the received objects using a set of one or more resources - See paragraph [0062]); and 
identifying, by the analysis agent, each code object in the first plurality of code objects as a subset of the second plurality of code objects (the application transformation service may request the cloud service to execute a transformation function on a subset of the received objects, the subset determined based on object names or IDs, classes, types, or other features. In a further embodiment, the application transformation service may request the cloud service to execute a second transformation function on a different subset of the received objects, and may indicate to use a second set of one or more resources – See paragraph [0162]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Gass’ teaching into Panwar’s invention because incorporating Gass’ teaching would enhance Panwar to enable to determine the sets of one or more resources responsive to different transformation functions executed by the resources as suggested by Gass (paragraph [0162]).

Regarding claim 9, the method of claim 1, 
Gass discloses
wherein selecting the first plurality of code objects (rules may be set to allow analysis of just compliant or non-compliant objects, rather than both sets of objects. In some embodiments, rules may be selected to allow or disallow analysis of objects with Unicode violations; analysis of objects that must change with a transformation - See paragraph [0088]) further comprises: 
generating a meta-model comprising associations between code objects of the source installation (Fig. 2D, transformed meta-model); and 
selecting the first plurality of code objects responsive to each code object in the first plurality of code objects being associated with the common second code object in the generated meta-model (analysis engine 242 may be configured to detect object clones. An object clone may be objects that are similar to each other or similar to standard objects of the system provided by the application manufacturer. For example, one developer may create an object, such as a current invoices database, with links to customer and sales databases, and another developer may create a similar current invoices database with a different name, due to miscommunication or lack of communication. Although the names are different, the two databases are substantially similar - See paragraph [0090]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Gass’ teaching into Panwar’s invention because incorporating Gass’ teaching would enhance Panwar to enable detect object clones.  An object clone may be objects that are similar to each other or similar to standard objects of the system provided by the application manufacturer – See paragraph [0090]).

Regarding claim 10. 
Panwar and Gass discloses
A system for cluster-based code analysis and transformation (Figs. 2 and 3 --Panwar), comprising: 
an analyzer client comprising a microprocessor configured to execute an analysis agent and a transformer (transformation rule – See paragraph [0044] and Fig. 3 –Panwar.  Fig. 2B, analysis agent 228 and transformer 230 – See Fig. 2B – in communication with a source installation of an application to be transformed to a target installation of the application (source installation 204 to be transformed to a target installation 206 – See Fig. 2B -- Gass); 
wherein the analysis agent is configured to: 
Regarding claim 10, recites the same limitations as rejected claim 1 above.

Regarding claim 11, the system of claim 10, 
Panwar discloses
wherein the analysis agent is further configured to extract an output variable from each code object a second plurality of code objects (FIG. 21 is an example showing a set of output tables with relations between them.  Each output table corresponds to a CI Type being output to a CMDB.  The Arrow indicates a relationship between two tables.  The relationship can be considered as a pair of two type of entities (PARENT, CHILD), the head of the Arrow being the CHILD and the tail being the PARENT. – See paragraph [0034]).

Regarding claim 12, recites the same limitations as rejected claim 3 above.
Regarding claim 13, recites the same limitations as rejected claim 4 above.
Regarding claim 14, recites the same limitations as rejected claim 5 above.

Regarding claim 15, the system of claim 10, 
Panwar discloses
wherein the analysis agent is further configured to:
 identify an object type of each code object in a second plurality of code objects (Identity objects are project specific tables created to identify types and all associated subtypes for each type – See paragraph [0098]); and 
select the first plurality of code objects as a subset of the second plurality of code objects, responsive to the identified object type for each code object in the first plurality of code objects being identical (the transformation rules of the ComputerSystem CI which are common to all species are used to transform attribute data from the source system into attribute data of the target system for all the species or subtype Cls.  To finish the process, transformation rules specific to each particular subtype are used to transform the attribute data from the source system which is peculiar to the subtype into attribute data into the data format of the target system – See paragraph [0134]).

Regarding claim 17, the system of claim 10, 
Gass discloses
wherein the analysis agent is further configured to: 
extract an identifier from each code object in a second plurality of code objects (the application transformation service may request a cloud service, server within a cloud, or application, agent, daemon, or other utility within a cloud service to execute a transformation function on one or more of the received objects using a set of one or more resources - See paragraph [0062]); and 
identify each code object in the first plurality of code objects as a subset of the second plurality of code objects (the application transformation service may 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Gass’ teaching into Panwar’s invention because incorporating Gass’ teaching would enhance Panwar to enable to determine the sets of one or more resources responsive to different transformation functions executed by the resources as suggested by Gass (paragraph [0162]).

Regarding claim 18, the system of claim 10, 
Gass discloses
wherein the analysis agent is further configured to: 
generate a meta-model comprising associations between code objects of the source installation (Fig. 2D, transformed meta-model); and 
select the first plurality of code objects responsive to each code object in the first plurality of code objects being associated with the common second code object in the generated meta-model (analysis engine 242 may be configured to detect object clones. An object clone may be objects that are similar to each other or similar to standard objects of the system provided by the application manufacturer. For example, one developer may create an object, such as a current invoices database, 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Gass’ teaching into Panwar’s invention because incorporating Gass’ teaching would enhance Panwar to enable detect object clones.  An object clone may be objects that are similar to each other or similar to standard objects of the system provided by the application manufacturer – See paragraph [0090]).

12.	Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panwar and Gass as applied to claims 1 and 10 respectively above, and further in view of Williger et al. (US Pub. No. 2018/0247235 A1 – IDS filed on 10/9/2020 --herein after Williger).

Regarding claim 7, the method of claim 1, 
Williger discloses
wherein the first identifier comprises a transformation disposition (Fig. 8, transformation to modified update to logical data object, arrange the node of objects).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Williger’s teaching into Panwar’s and Gass’  inventions because incorporating Williger’s teaching would enhance Panwar, Gass to 
Regarding claim 16, recites the same limitations as rejected claim 7 above.

12.	Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panwar and Gass as applied to claims 1 and 10 respectively above, and further in view of Sumitomo et al. (US Pub. No. 2019/0138428 A1 --herein after Sumitomo).

Regarding claim 19, the method of claim 1, 
Sumitomo discloses 
wherein the selecting further comprises identifying the common second code object as an associated node on a graph (The computing system 100 can use the intelligence mechanism 210 to generate the narrative 312 based on identifying a similarity or a pattern between context or situation (e.g., data values for the performance metrics 162, the code difference set 202, the stack traces 304, the call graphs 306, the code update profile 142, etc.) for previously entered narratives and the current situation that is being analyzed – See paragraph [0026]; compare the call graphs 306 based on identifying different states, functions, or value combinations as nodes or clusters.  The computing system 100 can compare the nodes (e.g., using netlists) across the call graphs 306.  The computing system 100 can further compare transitions between nodes (e.g., sequences or orders, value updates, such as for inputs or outputs, associated with 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Sumitomo’s teaching into Panwar’s and Gass’ inventions because incorporating Sumitomo’s teaching would enhance Panwar and Gass to enable to identify clusters that have a connection or an overlap between the identified regression and the code differences and/or the outliers in the call graphs as suggested by Sumitomo (paragraph [0049]).

Regarding claim 20, the method of claim 2, 
Sumitomo discloses 
wherein the modifying further comprises changing a function name of the output variable from an old function name to a new function name (the code repository 132 can allow one or more users to check the code (e.g., a function, a class, a file, etc.) out, update or adjust the code, check the code back in, etc. The code repository 132 can also determine a code update profile 142 (e.g., a summary, a log, or a report of activities associated with the corresponding code, such as for representing who checked out what code portion at what date/time and/or what changed) – See paragraphs [0018].  The user can name or map the clusters to specific functions and/or adjust the connection between the clusters.  Also for example, the computing system 100 can receive a set of functions or categories associated with specific stack values (e.g., training samples that describe a known set of stack values and function calls, 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Sumitomo’s teaching into Panwar’s and Gass’ inventions because incorporating Sumitomo’s teaching would enhance Panwar and Gass to enable to generate a call graph for a specific combination of the contextual parameters, such as for representing executions of a version of the applications on a specific device running a specific operating system, using a specific driver, simultaneously executing a specific function or command as suggested by Sumitomo (paragraph [0036]).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rajanna et al. (US Pub. No. 2015/0143339 A1) discloses systems for creating a function call graph for a codebase are disclosed.  Graph creation includes identifying functions in the codebase by a function signature and representing a function as a first node in the call graph.  For that function, identifying call-to functions, call-from functions, and inheritance parents and children, and a base class from the function signature of that function – See Abstract and specification for more details.
Rehman et al. (US Pub. No. 2015/0339119 A1) discloses a feature change table storing the information about a changed feature compared to the feature from the code sets is generated and stored in the system.  The code sets are then compiled to 
Edler Von Koch et al. (US Pub. No. 2017/0242671 A1) discloses merger can include creating a single merged portion of code including identical portions of code from the original portions of code and control flow and new arguments to account for differences between the original portions of code.  The original portions of code can be replaced with wrappers that use new arguments to call to the merged portion of code – See Abstract and specification for more details.
Sevigny (US Patent No. 10,338,902 B1) discloses the optimizer works on the graph representation (including sub graphs) and collapses sections of the graph to create higher representation of the code for the optimized MIR 210.  The pattern matching method of the decompiler transforms groups of nodes within a graph into a shorter sequence of operations (e.g., smaller number of nodes) to compute the same output with more efficient code and more efficient computation – See col. 5, lines 63-67 and Col. 6, lines 1-11).
Tanimoto et al. (US pub. No. 2018/0088936 A1) discloses A determination apparatus includes a difference code generation section that generates a first difference code and a second difference code, the first difference code representing a set of code pieces in a first program that are different from code pieces in a second program, the second difference code representing a set of code pieces in the second program that are different from code pieces in the first program – See Abstract and specification for more details.
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MONGBAO NGUYEN/           Examiner, Art Unit 2192